DETAILED ACTION
Claim Objections
Claims 1-9 are objected to because of the following informalities:    	
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, substantially as applied on 11/16/20.
	The following are examples of some of the more salient indefiniteness issues; and unlikely to be comprehensive.
To employ language such as “and/or” is definite; but when you concatenate a running string of “and/or” the logic is not bounded.
claim(s) 1, line(s) 6-8, as it relates to carriers within structures with shape & size variation.  
The distinction between “life support” & “environmental control” systems.
The distinction between “transit stations”, and “embarkation” & “disembarkation” chambers.
The distinction between a “carriage” & “vehicle”.
In the case where air is leaking, where it is leaking from.  
“Preferably”, claim(s) 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by either Ahmad and Chekima Optimum Low Friction Energy Saving Car or Wikimedia Zero_energy_transatlantic, substantially as applied on 11/16/20.
	Both reference(s) disclose(s) transportation systems comprising a plurality of vehicles constituting carriages & having internal environmental controls; as well as sealing mechanisms.  
	Be advised, this is an entirely “as best understood” rejection; but applied particularly in view of page(s) 2, paragraph 7 of applicant’s specification.  

Conclusion
Regarding applicant’s remarks of 1/31/21, the examiner offers the following response.  
	The examiner finds himself at a loss on how best to respond, except to make a strong suggestion the applicant retain legal counsel.  
	The applicant provides a plurality of paper entries directed to various collateral issues.  
	The applicant attacks a plurality of issued U.S. patents.  Validity of issued U.S. patents is beyond the examination system, & is instead an issue for Administrative courts.  
	The applicant provides, inter alia, an opinion from the Intellectual property organization of Great Britain.  First, this is at most merely persuasive, & not binding, as it is extra-jurisdictional.  Second, it too raises issues regarding the definiteness of applicant’s claim language; from which nothing can be concluded about the organizations opinion on the merits.  
	Regarding the instant rejection, the applicant acknowledges Zero_energy_transatlantic employs a vacuum system but asserts it is silent on sealing mechanisms.  The examiner’s position is that sealing would be inherent to a vacuum system.  
	The applicant asserts that Optimum Low Friction Energy Saving Car fails to disclose(s) tracks and adjustable seals.  But these terms are not present in applicant’s claim language.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The examiner invites the applicant to telephone upon review of this Office Action.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3651